Citation Nr: 1745209	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-34 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to June 1992. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In connection with his appeal, the Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge, to be held in March 2017.  In a January 2017 letter sent to his most recent address of record, the Board notified the Veteran of the date and time of the hearing.  The letter was returned by postal authorities as undeliverable, and the Veteran failed to appear.

Pursuant to 38 C.F.R. § 20.702(d) (2016), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  The Board notes that, although the letter notifying the Veteran of the hearing was returned as undeliverable, there were no other possible and plausible addresses available to the Secretary.  Davis v. Principi, 17 Vet. App. 29, 37 (2003) (regarding presumption of regularity); see also Lamb v. Peake, 22 Vet. App. 227, 232 (2008) (noting that "the onus is on the claimant to have a reliable address for receiving notice and to keep the Secretary informed of the address.").  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.


FINDINGS OF FACT

The Veteran does not currently have sarcoidosis.  



CONCLUSION OF LAW

The criteria for an award of service connection for sarcoidosis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

The Veteran was enrolled in the Army Reserve Officers' Training Corps (ROTC) from 1981 to 1985, prior to his active duty in the Army.  

Treatment records corresponding to the Veteran's ROTC service show that his lungs and chest were found to be normal on April 1981 and June 1982 examinations. Chest X-rays were normal.  The Veteran reported a history of asthma, hay fever, chronic colds, and sensitivity to paint.  No other pertinent abnormalities were identified.  The examiner noted that the Veteran was not on asthma medications and that his last attack had been in the 6th grade.  

In pertinent part, treatment records corresponding to the Veteran's active duty show that in October 1985, he had an EAD physical.  The examiner noted that the findings were asymptomatic pes planus.  No other abnormalities were identified.  

In-service treatment records show that in June 1986, the Veteran sought treatment for a dull recurring chest pain for the past year which radiated to his right shoulder and breast.  He denied shortness of breath, the chest was not tender to touch, and the pain was not increased by coughing or deep breathing.  The examiner noted that the Veteran's pain was not associated with shortness of breath or a productive cough.  Breath sounds were clear.  There was a palpable small mass near the right nipple.  A chest X-ray showed an old calcified granuloma in the right lung.  The radiologist noted that there was no active disease.  The impression was rule out cyst versus fibroadenoma.  In June 1986, the Veteran was referred to the surgery clinic where he was diagnosed as having mild right gynecomastia. 

At a periodic medical examination in August 1988, the Veteran's lungs and chest were evaluated and noted as normal.  In January 1998, the Veteran sought treatment for a productive cough.  The assessment was upper respiratory infection.  

In April 1991, the Veteran completed a Report of Medical History on which he denied having been exposed to environmental hazards such as smoke from burning oil or NBC warfare.  He denied shortness of breath, asthma, pain or pressure in his chest and a chronic cough.  He indicated that he had had a bloody nose and sneezing during dust storms.  

At the Veteran's April 1992 military separation medical examination, his lungs and chest were evaluated and determined to be normal, but for a cystic mass on the right breast.  A chest X-ray was normal.  On a Report of Medical History completed by the Veteran at the time of his separation examination, the Veteran denied having or ever having had asthma, shortness of breath, pain or pressure in the chest, or a chronic cough.  

The post-service record on appeal shows that in September 1992, the Veteran underwent VA medical examination in connection with an unrelated claim.  At that time, respiration was within normal limits and no pertinent abnormalities were identified.  

In October 2009, the Veteran submitted a claim of service connection for sarcoidosis.  

In pertinent part, records received in support of the claim include an October 2009 follow up office visit note from J.C., M.D.  Dr. C. indicated that the Veteran's medical history was significant for pulmonary sarcoidosis with previous skin involvement.  Dr. C. noted that in March 2007, the Veteran sought treatment for worsening symptoms of cough and a febrile illness.  He was concerned about possible recurrence of sarcoidosis at that time.  He did not, however, exhibit skin involvement.  He was started on non-prednisone therapy and his sarcoid has been completely in remission since that time.  The impression was pulmonary sarcoidosis with erythema nodosum, completely resolved now in complete remission.  The Veteran was counselled to seek treatment if he began to experience symptoms such as a cough or increasing shortness of breath.  

Dr. C. noted that the Veteran had served in the Gulf War from 1990 to 1991 and was exposed to dust storms and a variety of other environmental respiratory irritants.  He indicated that "[g]iven this patient's pristine medical condition and fitness and then sudden devastating illness of pulmonary sarcoidosis and erythema nodosum, I think his pulmonary illness is more likely than not related to his tour of duty in the Gulf War."  

In a January 2013 private treatment record, the Dr. J.C. noted that the Veteran sought treatment for increasing daytime fatigue and sleepiness over the past 2 to 3 years.  He indicated that he had experienced similar fatigue during a prior bout with sarcoidosis and was worried that his sarcoid could be recurring.  Examination was normal.  The assessment was evaluate for recurrence of pulmonary sarcoid and possible obstructive sleep apnea.  Dr. C. noted a treatment plan of chest CT, pulmonary functioning test (PFT), evaluation for OSA, as well as thyroid disease, anemia, and vitamin D deficiency for causes of fatigue.  The results of the Veteran's PFT analysis noted a diagnosis of mild obstructive ventilatory defect.  The remaining treatment records were not provided.  
 
The Veteran was afforded a VA medical examination in February 2013.  The Veteran reported that he sought care in the military for shortness of breath with physical activity and fatigue.  He stated that he did not get any workups done or a chest X-ray.  The Veteran reported that he was treated for sarcoidosis with oral steroids for two years, from 2000 to 2002.  The Veteran indicated that his current complaints included increased fatigue and sleepiness.  After examining the Veteran and reviewing the record, the examiner indicated that the Veteran currently exhibited no residual abnormality associated with sarcoidosis.  The examiner noted that the Veteran's chest x-ray was normal, with no evidence of changes characteristic of sarcoidosis.  The examiner explained that the Veteran did not otherwise meet the criteria for a diagnosis of sarcoidosis, even stage I.  The examiner further explained that it is less likely than not (less than a 50 percent likelihood) that the Veteran's post-service sarcoidosis, for which he was treated with steroids from 2000 to 2002, was caused or related to the Veteran's military service.  The examiner explained that although there was some evidence that the disease process was associated with several environmental exposures, the Veteran had been diagnosed with sarcoidosis eight years after his military exposure.  In addition, the examiner noted that the Veteran is an African American male, which is the population with the highest incidence of sarcoid.  

In a December 2013 statement, the Veteran indicated that he had been in a location where Sarin gas had been used and detected by a British detection vehicle.  He indicated that he was counselled to seek medical treatment but by the time he was able to do so, the war was over.  He indicated that he believed his sarcoidosis was related to that exposure.  


Applicable Laws

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be established for certain chronic diseases, including sarcoidosis, on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016).
 
The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran is seeking entitlement to service connection for sarcoidosis.  He contends that sarcoidosis is related to his military service, particularly his exposure to Sarin gas during the Gulf War.  After reviewing the record, the Board concludes that the preponderance of the evidence is against the claim.  

As a preliminary matter, the Board acknowledges that the Veteran was diagnosed as having sarcoidosis in 2000 for which he received treatment with steroids for two years.  The record indicates, however, that with treatment, the condition resolved without residual disability.  As noted above, the February 2013 VA medical examination showed that the Veteran currently exhibited no residual abnormality associated with the episode of sarcoidosis from 2000 to 2002.  The examiner explained that the Veteran did not meet the criteria for a diagnosis of sarcoidosis, even stage I.  The examiner's conclusion is consistent with the other evidence of record, which indicates that the Veteran's post-service sarcoidosis has resolved.  For example, in October 2009, the Veteran's private physician indicated that the Veteran's pulmonary sarcoidosis with erythema nodosum had completely resolved and was in complete remission.  Although the Veteran was concerned about a recurrence of sarcoidosis in 2013, there is no other evidence of record, lay or clinical, showing that the Veteran has been diagnosed as having sarcoidosis for any period of the claim.  He does not contend otherwise.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The current disability requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, for the reasons discussed above, the most probative evidence reflects that the Veteran does not currently have a sarcoidosis disability for which service connection may be granted.  In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for sarcoidosis.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for sarcoidosis is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


